                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 ETHEL WILLIAMS, et al.,                            )
                                                    )
                       Plaintiffs,                  )   No. 05-cv-4673
         v.                                         )
                                                    )   Judge Joan H. Lefkow
 BRUCE RAUNER, et al.,                              )
                                                    )
                       Defendants.                  )

              JOINT MOTION TO ENTER AGREED JUDGMENT ORDER

        Pursuant to the approved Consent Decree in this case, Plaintiffs and Defendants

respectfully move that this Court enter an Agreed Judgment Order for payment in the amount of

$126,562.20 in full settlement of all reasonable attorneys’ fees, costs and expenses incurred by

Class Counsel from October 1, 2017 through and including June 30, 2018, and payment in the

amount of $112,952.45 in full settlement of all reasonable attorneys’ fees, costs and expenses

incurred by Class Counsel from July 1, 2018 through and including December 31, 2018.

        1.     The Consent Decree (Decree) was approved on September 29, 2010. (Dkt. No.

326.)

        2.     An Amended Judgment was entered by the Court on November 1, 2010 (Dkt. No.

335) in favor of Class Counsel and against Defendants in the amount of $1,990,000 representing

attorneys’ fees only. A further Amended Judgment was entered by the Court on February 16,

2011 (Dkt. No. 342) in favor of Class Counsel and against Defendants in the amount of

$401,828.58 representing Class Counsels’ reasonable out-of-pocket costs and expenses.

        3.     The Parties have agreed that Defendants will pay to Class Counsel reasonable

attorneys’ fees, costs and expenses in the amount of $126,562.20 incurred from October 1, 2017




                                                1
through and including June 30, 2018 and $112,952.45 incurred from July 1, 2018 through and

including December 31, 2018.

       4.      The Defendants will cause vouchers for payment in the amounts of $126,562.20

and $112,952.45 to be submitted for processing under the standard vouchering procedures and

they will be processed in accordance with the Comptroller’s requirements.

       WHEREFORE, Plaintiffs and Defendants respectfully request that the Court enter the

proposed Agreed Judgment Order in the amounts of $126,562.20 and $112,952.45, reflecting the

agreed amounts of reasonable attorneys’ fees, costs and expenses incurred by Class Counsel

from October 1, 2017 through and including December 31, 2018.



DATED: March 29, 2019                              Respectfully submitted,

COUNSEL FOR DEFENDANTS                             COUNSEL FOR PLAINTIFFS

KWAME RAOUL                                        /s/ Benjamin S. Wolf
Attorney General for the State of Illinois         Benjamin S. Wolf
                                                   Claire E.W. Stewart
/s/ Brent D. Stratton                              Roger Baldwin Foundation of ACLU, Inc.
Brent D. Stratton                                  150 N. Michigan Ave., Ste. 600
Assistant Attorney General                         Chicago, IL 60601
100 W. Randolph St., 12th Floor
Chicago, IL 60601                                  Barry C. Taylor
                                                   Laura J. Miller
                                                   Amy F. Peterson
                                                   Equip for Equality
                                                   20 N. Michigan Ave., Ste. 300
                                                   Chicago, IL 60602

                                                   Lewis Bossing
                                                   Ira Burnim
                                                   Jennifer Mathis
                                                   Bazelon Center for Mental Health Law
                                                   1101 15th St. NW, Ste. 1212
                                                   Washington, DC 20005




                                               2
                               CERTIFICATE OF SERVICE

       The undersigned, an attorney, certifies that on March 29, 2019, he caused a copy of the
above and foregoing JOINT MOTION TO ENTER AGREED JUDGMENT ORDER to be
served on all counsel of record via the Court’s electronic filing system (CM/ECF).




                                                    /s/ Brent D. Stratton




                                               3
